THE THIRTEENTH COURT OF APPEALS

                                   13-14-00316-CR


                                  The State of Texas
                                          v.
                                     Mary Zuniga


                                   On appeal from the
                     347th District Court of Nueces County, Texas
                            Trial Cause No. 13-CR-4404-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and remanded

to the trial court. The Court orders the judgment of the trial court REVERSED and

REMANDED for further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.

September 27, 2018